 1   Felicia Medina (SBN 255804)
     fmedina@medinaorthwien.com
 2   Jennifer Orthwein (SBN 255196)
     jorthwein@medinaorthwein.com
 3   Kevin Love Hubbard (SBN 290759)
     khubbard@medinaorthwein.com
 4   MEDINAORTHWEIN LLP
     1322 Webster Street, Suite 200
 5   Oakland, CA 94612
     Telephone: (510) 823-2040
 6   Facsimile: (510) 217-3580
 7   Attorneys for Nina Shanay McQueen
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12
     NINA SHANAY MCQUEEN, aka LAMAR                     2:15-cv-02544 JAM AC
13   MCQUEEN,
                                                      STIPULATION and ORDER FOR
14                                         Plaintiff, EXTENSION OF TIME FOR
                                                      PLAINTIFF’S OBJECTIONS TO
15                  v.                                MAGISTRATE JUDGE’S FINDINGS
                                                      AND RECOMMENDATIONS &
16                                                    RESPONSE TO DEFENDANTS’
     EDMUND BROWN, et al.,                            OBJECTIONS TO MAGISTRATE
17                                                    JUDGE’S FINDINGS AND
                                         Defendants. RECOMMENDATIONS
18

19

20         Whereas, on March 22, 2019, Medina Orthwein LLP was appointed Counsel for Plaintiff

21   Nina McQueen, ECF No. 30 at 1;

22         Whereas, Plaintiff’s Objections to the Magistrate Judge’s Findings and Recommendations

23   (“Objections”) and Response to Defendants’ Objections to Magistrate Judge’s Findings and

24   Recommendations (“Response”) are currently due on April 15, 2019, Id. (extending deadlines for

25   Plaintiff to file “any objections and/or a reply to defendants’ objections to the court’s February

26   27, 2019 findings and recommendations” until “twenty-one (21) days after service of this order”);

27         Whereas, Plaintiff’s Counsel requires additional time to review the record and publicly

28   available information to prepare and file Objections
                                                      1 and Response;
      STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF’S OBJECTIONS TO MAGISTRATE JUDGE’S
       FINDINGS AND RECOMMENDATIONS & RESPONSE TO DEFENDANTS’ OBJECTIONS (2:15-cv-02544
                                           JAM AC)
 1         Whereas, the parties have met and conferred and stipulated to an extension of two weeks
 2   for Plaintiff’s Objections and Response and a reciprocal extension of two weeks for Defendants’
 3   Response to Plaintiff’s Objections.
 4         Based on this stipulation, the parties respectfully request that the Magistrate extend the
 5   deadline for Plaintiff’s Objections and Response until April 29, 2019 and for Defendants’
 6   Response to Plaintiff’s Objections until May 13, 2019.
 7         IT IS SO STIPULATED.
 8   Dated: April 11, 2019                 _______/s/ Janet S. Chen________________________
                                                          Janet Chen
 9                                                        Deputy Attorney General
                                                          Attorneys for Defendants
10                                                        Diaz and Carrick
11
     Dated: April 11, 2019                 _______________________________________
12                                                       Felicia Medina
                                                         Medina Orthwein LLP
13                                                       Attorneys for Plaintiff
                                                         McQueen
14
            IT IS SO ORDERED.
15

16   Dated: April 11, 2019
17

18

19

20

21

22

23

24

25

26

27

28                                                    2
      STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF’S OBJECTIONS TO MAGISTRATE JUDGE’S
       FINDINGS AND RECOMMENDATIONS & RESPONSE TO DEFENDANTS’ OBJECTIONS (2:15-cv-02544
                                           JAM AC)
